Citation Nr: 0808380	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
HIV disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for HIV disease 
and assigned a 10 percent disability rating.

In August 2002, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record. In April 2004, the veteran was 
scheduled for a travel board hearing before the Board. 
However, he failed to appear.

In February 2005, and again in March 2007, the Board remanded 
the present matter for additional development.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In a statement received by VA in October 2007, the veteran 
indicated that he had more evidence to support his appeal and 
requested that records be obtained from Dr. J.D., PhD., 
Director of the Platinum Mental Health Team at the VA Medical 
Center in Dallas, Texas.  There are some VA records in the 
file of treatment by this examiner; however, the veteran has 
suggested that there are more recent records of 



treatment that he wished VA to obtain.  These records, and 
all of the veteran's most current VA treatment records, 
should be obtained.

In the prior remand, the Board directed that the AMC obtain 
the veteran's treatment records from Dr. Donald H. Kearns for 
his HIV disease.  In April 2007, the AMC wrote to the veteran 
and requested that he complete a VA Form 21-4142 so that VA 
could obtain his records from Dr. Kearns.  The veteran 
returned the VA Form 21-4142; however, it was incomplete.  As 
the case must be remanded to obtain the veteran's VA records, 
an additional attempt is warranted to obtain his records from 
Dr. Kearns.  Also, he should be afforded a current VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
HIV disease from Dr. Donald H. Kearns.  
Send the veteran a VA Form 21-4142 
(Authorization and Consent to Release 
Information) for Dr. Kearns with a 
request that he fully complete and return 
that form in order that the RO/AMC might 
obtain any additional information from 
Dr. Kearns.    

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records for HIV disease from the Dallas 
VA treatment facility, dated from July 
2007 forward.  This should include a 
request for the veteran's treatment 
records from Dr. J.D., PhD., Director of 
the Platinum Mental Health Team.  

3.  Thereafter, schedule the veteran for 
an appropriate VA examination for the 
purpose of determining the severity of his 
HIV disease.  Any indicated tests should 
be accomplished.  The claims file must be 
made available to 



the examiner; the examiner should indicate 
in the examination report that the claims 
file was reviewed.  

The examiner should give detailed clinical 
and laboratory findings of the 
symptomatology attributable to the 
veteran's HIV disease.  The examiner 
should specifically indicate whether the 
veteran's HIV is manifested by recurrent 
constitutional symptoms, intermittent 
diarrhea, with the veteran on approved 
mediations; T4 cell count less than 200, 
Hairy Cell Leukoplakia, or Oral 
Candidiasis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision 
with respect to the claim remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.   The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



